944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, a/k/a Sonny Charles McRae Bostic, Petitioner,v.DEPARTMENT OF CORRECTION OFFICIALS, F.S. Walker, R.V.Stamey, J.B. French, Medical Personnel, Liable andSuch Other and Further Liable Hereto, Respondents.
No. 91-8032.
United States Court of Appeals, Fourth Circuit.
Submitted July 1, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (MISC-91-68)
Charles Sonny Bostic, appellant pro se.
E.D.N.C.
DISMISSED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Sonny Bostic, who has filed numerous pleadings in this Court and the district court, was enjoined by the district court from initiating any lawsuit in the federal district court without first obtaining leave of court.   In order to obtain permission Bostic is required to submit an affidavit with his pleading which concisely states the legal and factual bases for his claims and demonstrates that he has not raised the same claims before.   Because Bostic did not comply with that requirement, the district court summarily denied him leave to file his complaint.   Bostic then filed a Petition for Permission to Appeal in this Court in which he sought review of the district court's order refusing him permission to file his action.


2
The district court's order issued on April 1, 1991.   Bostic's docketing statement in this Court is dated May 5, 1991, and his petition May 6, 1991.   Therefore, construing Bostic's filings as a notice of appeal from the district court's order, we find that his appeal is untimely since it falls outside the thirty day appeal period of Fed.R.App.P.  (4)(a)(1), and since Bostic did not move for an extension within the additional thirty days provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Bostic's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.